Title: Treasury Department Circular to the Supervisors of the Revenue, 12 June 1794
From: Treasury Department,Hamilton, Alexander
To: Supervisors of the Revenue



Treasury DepartmentJune 12th 1794
Sir

The Public service having required at certain times to call upon the Supervisors to perform duties, not immediately connected with their office, I have to inform you that in cases in which you shall have been requested to perform services not relative to the Revenues under your supervision and which involve a disbursement of money you will be allowed one ⅌ Cent on the sums disbursed for such services, This regulation to commence with the instructions respecting the recruiting service, namely from the 26th November 1792.
But if in any instance you should have occasion for the assistance of other agents the Compensation to them, if no special allowance be made, must come out of this Commission.
I am with great consideration &c

Alex Hamilton

